       Case 1:20-cv-01145-NONE-SAB Document 21 Filed 04/12/21 Page 1 of 1



1
2
3
4                                     UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    MICAH C. STANFIELD,                               ) Case No.: 1:20-cv-01145-NONE-SAB (PC)
                                                       )
7                     Plaintiff,                       )
                                                       ) ORDER TO SHOW CAUSE WHY ACTION
8             v.                                       ) SHOULD NOT BE DISMISSED
9                                                      )
     CA. CORRECTIONAL HEALTH CARE
                                                       )
     SERVICES, et al.,
10                                                     )
                                                       )
11                    Defendants.                      )
                                                       )
12                                                     )
13            Plaintiff Micah C. Stanfield is proceeding pro se and in forma pauperis in this civil rights
14   action pursuant to 42 U.S.C. § 1983.
15            On March 3, 2021, the Court screened Plaintiff’s second amended complaint, found no
16   cognizable claims, and granted Plaintiff one final opportunity to amend the complaint within thirty
17   days. Plaintiff has not filed an amended complaint or otherwise communicated with the Court and the
18   time to do so has expired.     Accordingly, within fourteen (14) days from the date of service of this
19   order, Plaintiff shall show cause why this action should not be dismissed for failure to state a
20   cognizable claim, failure to comply with a court order, and failure to prosecute. Failure to comply
21   with this order will result a recommendation to dismiss the action.
22
23   IT IS SO ORDERED.
24
     Dated:        April 12, 2021
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
